      Case 2:20-cv-01975-WBV-DMD Document 59 Filed 03/10/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA



CONNIE DYSON, ET AL.                                 CIVIL ACTION

VERSUS                                               NO. 20-1975 c/w 20-3471

UNITED STATES OF AMERICA                             SECTION D (3)


                      THIS DOCUMENT RELATES TO ALL CASES

                                       ORDER

         Defendant United States of America has filed a Motion for Reconsideration of

the Court’s prior order denying Defendant United States of America’s Motion In

Limine to Exclude Dr. Donald Marks and Motion for Summary Judgment. 1 Plaintiffs

oppose the Motion. 2 After careful review of the parties’ memoranda, the record, and

the applicable law, the Court denies the Motion.

    I.       BACKGROUND

         This is a medical malpractice action. On September 25, 2018, Charles Dyson

was admitted to the Veterans Administration Medical Center in New Orleans for

robotic assisted radical retropubic prostatectomy for prostate cancer. 3 Plaintiffs

allege that during the course of the surgery, Mr. Dyson’s bladder was nicked on two

occasions. 4 Mr. Dyson was discharged on September 27, 2018. 5 Plaintiffs allege that




1 R. Doc. 52.
2 R. Doc. 58.
3 R. Doc. 1-2 at 2 ¶ III.
4 Id.
5 Id. at 3 ¶ IV.
     Case 2:20-cv-01975-WBV-DMD Document 59 Filed 03/10/21 Page 2 of 10




there are “conflicting notations in the chart as to whether Mr. Dyson was able to have

a bowel movement during his hospitalization.” 6 On October 1, 2018, Mr. Dyson went

to North Oaks Hospital, at which point it was discovered he had “severe sepsis, acute

ischemia of the large bowel, acute respiratory failure, acute kidney failure, acute and

subacute hepatic failure, acute infraction of the large intestines, acidosis, and chronic

obstructive pulmonary disease.” 7 Mr. Dyson died on October 5, 2018. 8

       Plaintiff Connie Dyson is Charles Dyson’s widow, and the remaining Plaintiffs

are Charles Dyson’s daughters. 9          Plaintiffs filed suit in Civil District Court for the

Parish of Orleans, 10 and that suit was removed to this Court on July 10, 2020. 11

Plaintiffs allege that the physicians that treated Mr. Dyson at the Veterans

Administration Medical Center breached their duty of care and caused Mr. Dyson’s

death by nicking his bladder, failing to properly monitor Mr. Dyson, prematurely

discharging Mr. Dyson, and failing to assess his condition upon discharge. 12 Because

the physicians that Plaintiffs sued were federal employees acting in the scope of their

employment at the Veterans Administration Medical Center, the United States of

America is the proper defendant in this matter under the Federal Tort Claims Act.




6 Id.
7 Id. at 3 ¶ V.
8 Id.
9 R. Doc. 1-2 at 1 ¶ I. Mr. Dyson’s daughters, Plaintiffs Shannon Dyson, Tuanisha Bates, Tenisha

Dyson-Foster, Bernadette Penn, and Latoya Bates, were plaintiffs in the originally filed suit, but were
voluntarily dismissed. See R. Doc. 28. On December 30, 2020, they refiled a lawsuit on the same
grounds after exhausting their administrative remedies. See Docket 20-3471, R. Doc. 1. The two cases
have now been consolidated. See R. Doc. 37.
10 See generally R. Doc. 1-2.
11 R. Doc. 1.
12 R. Doc. 1-2 at 3 ¶ VI.
      Case 2:20-cv-01975-WBV-DMD Document 59 Filed 03/10/21 Page 3 of 10




        The United States of America previously moved to exclude the testimony of

Plaintiffs’ retained expert, Dr. Donald H. Marks. 13 Defendant argued that Dr. Marks

works only as a “hospitalist” and therefore is not qualified (under federal law and

Louisiana law) to testify to a breach of the standard of care related to a specialized

surgery such as a robotic assisted radical retropubic prostatectomy for prostate

cancer. Defendant also argued that Dr. Marks fails to adequately explain how he

reached his conclusions, and therefore Dr. Marks’s testimony is not “based on

sufficient facts or data” and is not “the product of reliable principles and methods.”

Defendant also filed a related Motion for Summary Judgment. 14

        The      Court   denied   Defendant’s   Motions. 15   The   Court   found   that

La. R.S. 9:2794, a Louisiana law regarding expert testimony in medical malpractice

actions, did not prohibit Dr. Marks’s testimony.         The Court determined that Dr.

Marks was offered to testify regarding post-operative care, an area where Dr. Marks

had expertise. The Court further noted that while Dr. Marks conceded that he would

rely on feedback from surgeons in making a discharge decision, he also stated that

hospitalists can determine adequacy for discharge, including matters such as the

presence of bowel function, and noted that surgical specialists often rely on the

hospitalist to make the discharge decision. The Court also rejected Defendant’s

arguments that Dr. Marks’s testimony failed under Federal Rule of Evidence 702 and

Daubert, and noted that the safeguards of Daubert are relaxed in a bench trial.



13 R. Doc. 29.
14 R. Doc. 30.
15 R. Doc. 47.
      Case 2:20-cv-01975-WBV-DMD Document 59 Filed 03/10/21 Page 4 of 10




           Defendant now moves for reconsideration of this Court’s order denying

Defendant’s Motions. 16 Defendant argues that statements Dr. Marks made in his

deposition merit reconsideration of the Court’s prior Order. Specifically, Defendant

argues that Dr. Marks admitted that only a surgeon, not a hospitalist, is qualified to

make certain determinations regarding post-operative care, including what

constitutes a bowel movement. Plaintiffs have filed an Opposition to Defendant’s

Motion, 17 arguing that Defendant cherry-picks statements from Dr. Marks’s

deposition testimony and takes them out of context. Plaintiffs argue that when Dr.

Marks’s deposition testimony is viewed in full context, there exists no grounds for

reconsideration of the Court’s order. Plaintiffs also note that Defendant does not

address their claim that Mr. Dyson was released without any discharge instructions.

     II.      LEGAL STANDARD

           Defendant brings its Motion under Federal Rule of Civil Procedure 54. Federal

Rule of Civil Procedure 54(b) states, in relevant part:

                 Any order or other decision, however designated, that
                 adjudicates fewer than all the claims or the rights and
                 liabilities of fewer than all the parties does not end the
                 action as to any of the claims or parties and may be revised
                 at any time before the entry of a judgment adjudicating all
                 the claims and all the parties’ rights and liabilities. 18

           “The general practice of courts in this district has been to evaluate Rule 54(b)

motions to reconsider interlocutory orders under the same standards that govern




16 R. Doc. 52.
17 R. Doc. 58.
18 Fed. R. Civ. P. 54(b).
      Case 2:20-cv-01975-WBV-DMD Document 59 Filed 03/10/21 Page 5 of 10




Rule 59(e) motions to alter or amend a final judgment.” 19 Reconsideration under

Rule 59(e) has been described as an “extreme remedy” which “should be used

sparingly.” 20 Courts have considerable discretion in deciding a Rule 59(e) motion. 21

“To succeed on a Rule 59(e) motion, a [movant] must satisfy at least one of the

following criteria: (1) the motion is necessary to correct a manifest error of fact or

law; (2) the movant presents newly discovered or previously unavailable evidence;

(3) the motion is necessary in order to prevent manifest injustice; or (4) the motion is

justified by an intervening change in controlling law.” 22               Defendant here seeks

reconsideration under the second criteria: newly discovered or previously unavailable

evidence. “Courts will not address new arguments or evidence that the moving party

could have raised before the decision issued.” 23

     III.    ANALYSIS

        A.      Dr. Marks’s Testimony

        The Court understands the thrust of the Government’s Motion to be that, in

light of Dr. Marks’s deposition testimony, he should now be excluded under

La. R.S. 9:2794. That statute provides that:

             In a medical malpractice action against a physician . . . for
             injury or death of a patient, a person may qualify as an expert
             witness on the issue of whether the physician departed from
             accepted standards of medical care only if the person is a
             physician who meets all of the following criteria:




19 S. Snow Mfg. Co. v. SnowWizard Holdings, Inc., 921 F. Supp. 2d 548, 565 (E.D. La. 2013).
20 Templet v. Hydrochem, Inc., 367 F.3d 473, 479 (5th Cir. 2004).
21 Edward H. Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350, 355 (5th Cir. 1993).
22 Taylor v. Gusman, No. 20-449, 2020 WL 4551586, at *1 (E.D. La. Aug. 6, 2020).
23 Banister v. Davis, 140 S.Ct. 1698, 1703 (2020).
      Case 2:20-cv-01975-WBV-DMD Document 59 Filed 03/10/21 Page 6 of 10




                   (a) He is practicing medicine at the time such testimony
                   is given or was practicing medicine at the time the claim
                   arose;
                   (b) He has knowledge of accepted standards of medical
                   care for the diagnosis, care, or treatment of the illness,
                   injury, or condition involved in the claim;
                   (c) He is qualified on the basis of training or experience
                   to offer an expert opinion regarding those accepted
                   standards of care; and
                   (d) He is licensed to practice medicine . . . 24

The statute continues: “In determining whether a witness is qualified on the basis of

training or experience, the court shall consider whether . . . the witness is board

certified or has other substantial training or experience in an area of medical practice

relevant to the claim and is actively practicing in that area.” 25

        The Court previously found that although Dr. Marks is a hospitalist, and not

a specialist, La. R.S. 9:2794 did not preclude his testimony. This was in large part

because Dr. Marks is designated to testify about post-operative care, a subject in

which he has extensive expertise. The Court specifically found that

                Although Defendant emphasizes that Dr. Marks conceded
                in his Supplemental Report that hospitalists would rely on
                feedback from surgeons in making a discharge decision, Dr.
                Marks also points out that “[a]ll hospitalists can determine
                adequacy for discharge, and presence of bowel function.”
                Dr. Marks also states that “[m]any surgical specialties,
                including Urologic Surgery, in my experience routinely rely
                on the hospitalist to make the discharge determination.” 26

        The Government argues that at his deposition, Dr. Marks made statements

that further clarified that he is unqualified to testify in this matter under



24 La. R.S. 9:2794(D)(1).
25 La. R.S. 9:2794(D)(3).
26 R. Doc. 47 at 7 (internal citations omitted).
     Case 2:20-cv-01975-WBV-DMD Document 59 Filed 03/10/21 Page 7 of 10




La. R.S. 9:2794. Specifically, the Government points to Dr. Marks’s statements that

the urologist typically determines the criteria for release, 27 that he consults with a

urologist before discharging a patient, 28 and that he would leave to the surgeons to

determine what constitutes an adequate bowel movement. 29

        The Government’s Motion both mischaracterizes Dr. Marks’s full testimony

and fails to present sufficient evidence to merit the Court revisiting its prior order.

For example, Dr. Marks stated that he has been responsible for discharge decisions,

though they are joint decisions with the surgeon, which does not differ from the expert

report the Court previously considered. 30 While the Government included excerpts

from Dr. Marks’s deposition testimony where he was asked, and answered, that the

surgeon sets the criteria for discharge, the Government did not include any

information in its Motion about whether the doctor was asked who determines if the

set criteria has been met.            Although Dr. Marks stated that a urologist would

“typically” determine the criteria for discharge, he emphasized that others, including




27 R. Doc. 52-2 (“[Q.] [A]fter a prostatectomy when a patient is going to be discharged, there are certain
things they have to meet, you know physically in the recovery. Who determines those? Is that
something that the urologist determines or is that something that you determine? A. Well, the
urologist typically determines what are the criteria. But the nurse and the discharge planning nurse
and the floor nurse also participate.”).
28 Id. at 9 (“Q. Dr. Marks, have you ever discharged a patient after a prostatectomy without consulting

with a urologist? A. No.”).
29 Id. at 7-8 (“[Q.] After a robotic assistant prostatectomy, is it sufficient if the patient passes gas

rather than having stool? Or is that something that the surgeons would have to decide? A. I was just
about to say that. I would leave that to the surgeons.”).
30 See R. Doc. 58-1 at 2 (“Q. Okay. And for that 30 to 50 patients that you’ve treated after having a

prostatectomy, for any of those were you the physician responsible for making the discharge decision
on patients? A. Yes. Well, I am responsible for making the discharge decision, but it’s a joint decision
with the surgeon.”). See also R. Doc. 47 at 7 (Court’s prior order stating “[a]lthough Defendant
emphasizes that Dr. Marks conceded in his Supplemental Report that hospitalists would rely on
feedback from surgeons in making a discharge decision . . . .”).
     Case 2:20-cv-01975-WBV-DMD Document 59 Filed 03/10/21 Page 8 of 10




the discharge planning nurse and the floor nurse, would participate. 31 Indeed, he

testified that discharge was “everybody’s responsibility. Everybody has to do that.” 32

Dr. Marks also testified more generally about Mr. Dyson’s post-operative care, stating

that he had a concern that he was discharged by only the urologic surgery team. 33

Moreover, Dr. Marks testified that he has had experience in dozens of discharges

after a prostatectomy. 34 In short, after reviewing the full excerpts of Dr. Marks’s

deposition testimony in the record, the Court does not find it appropriate to revisit

its prior order, and again finds that Dr. Marks is not barred by La. R.S. 9:2794.

       To the extent that Defendant seeks the Court to reconsider its prior order on

the grounds of Daubert or Federal Rule of Evidence 702, Defendant’s Motion also

fails. For the reasons described above, the Court finds that Dr. Marks has sufficient

expertise to testify in this case and that his testimony would be helpful to the

factfinder. Moreover, as the Court has previously recognized, this matter is set for a

bench trial. “Most of the safeguards provided for in Daubert are not as essential in a

case such as this where a district judge sits as the trier of fact in place of a jury.”35

Accordingly, as the Court has previously stated, it will not exclude Dr. Marks’s report

or testimony, though it will give it no more weight than it deserves at trial.



31 Id. at 4 (“[Q.] [A]fter a prostatectomy when a patient is going to be discharged, there are certain
things they have to meet, you know physically in the recovery. Who determines those? Is that
something that the urologist determines or is that something that you determine? A. Well, the
urologist typically determines what are the criteria. But the nurse and the discharge planning nurse
and the floor nurse also participate.”).
32 Id.
33 Id. at 8 (“I think that if the medical, the medical team and the surgical team were okay with him

being discharged, then – any he met the appropriate criteria for discharging a patient, then he could
go. But in this case it doesn’t look like medicine was really involved.”).
34 Id. at 2.
35 Gibbs v. Gibbs, 210 F.3d 491, 500 (5th Cir. 2000).
     Case 2:20-cv-01975-WBV-DMD Document 59 Filed 03/10/21 Page 9 of 10




       B.      Timeliness

       The Court further finds that, on these facts, the Government’s Motion is

untimely, and such untimeliness acts as a separate and independent reason for denial

of the Motion. Under Federal Rule of Civil Procedure 16, federal courts have broad

authority to manage their dockets. 36 In particular, “[s]cheduling orders and their

enforcement are regarded as essential in ensuring that cases proceed to trial in a just,

efficient, and certain manner.” 37 “To achieve this end, the Court is given broad

discretion to that the integrity and purpose of the pretrial order may be preserved.” 38

       Here, the Court entered a Scheduling Order that set specific deadlines for the

management of the case. 39 Although certain deadlines were extended upon motion

of the parties, 40 at no point did either party move to extend the deadline for motions

for summary judgment or motions in limine regarding expert testimony.                             That

deadline was set for January 25, 2021. Further, the Government did not file a motion

to compel the deposition of Dr. Marks. Instead, the Government made the decision

to file its Motion in Limine and Motion for Summary Judgment without the benefit

of Dr. Marks’s testimony. Although Defendant’s Motion is styled as a Motion for

Reconsideration, it effectively acts as a re-urged Motion for Summary Judgment and

Motion in Limine regarding Dr. Marks’s testimony. The purpose of setting a deadline

for motions for summary judgment and motions in limine regarding expert testimony


36 See Prudhomme v. Tenneco Oil Co., 955 F.3d 390, 392 (5th Cir. 1992).
37 Hernandex v. Mario’s Auto Sales, Inc., 617 F. Supp. 2d 488, 493 (S.D. Tex. 2009).
38 Id. (citing Bilbe v. Belsom, 530 F.3d 314, 317 (5th Cir. 2008) for the proposition that “the district

court’s decision regarding whether to modify a scheduling order is afforded great deference, especially
where the facts of the case suggest a lack of diligence on the part of the movant”).
39 See R. Doc. 15.
40 See R. Docs. 18, 32, and 36.
    Case 2:20-cv-01975-WBV-DMD Document 59 Filed 03/10/21 Page 10 of 10




is to avoid eleventh-hour dispositive motions such as the one at issue here, which was

filed eight days before the Pretrial Conference and barely a month before trial.

Dispositive motions at such a late date—whatever form they may take—contravene

the purpose of the Court’s Scheduling Order. Accordingly, the Court finds that, on

these facts, the Government’s Motion is untimely and therefore fails procedurally as

well as substantively.

   IV.        CONCLUSION

         IT    IS   HEREBY    ORDERED       that   the   Government’s    Motion    for

Reconsideration is DENIED.

         New Orleans, Louisiana, March 10, 2021.




                                            ______________________________________
                                            WENDY B. VITTER
                                            UNITED STATES DISTRICT JUDGE
